Fourth Court of Appeals
                                San Antonio, Texas
                                    November 25, 2019

                                   No. 04-19-00358-CR

                              Wesley Byron BIERHALTER,
                                       Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

               From the 25th Judicial District Court, Guadalupe County, Texas
                               Trial Court No. 18-2010-CR-B
                          Honorable William Old, Judge Presiding


                                      ORDER
       The reporter’s record was originally due August 30, 2019. Court reporter Patricia
Wagner was previously granted two extensions, so that the reporter’s record was due November
13, 2019. She now requests another extension to December 14, 2019. Her request is
GRANTED. We ORDER Patricia Wagner to file the reporter’s record on or before December
14, 2019. NO FURTHER EXTENSIONS WILL BE GRANTED ABSENT EXTENUATING
CIRCUMSTANCES.


                                                  _________________________________
                                                  Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of November, 2019.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ,
                                                  Clerk of Court